Citation Nr: 1547856	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  13-09 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder, to include as secondary to the service-connected right knee disability and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected right knee disability.

3.  Entitlement to service connection for bilateral lumbar radiculopathy, to include as secondary to the service-connected right knee disability.

4.  Entitlement to an initial compensable rating for right knee scars (x4) as a residual of incision/drainage of septic knee, right knee wound revision, and right total knee replacement associated with total right knee arthroplasty.

5.  Entitlement to an initial rating in excess of 10 percent for surgical scars of the right lower extremity associated with total right knee arthroplasty.

6.  Entitlement to an initial compensable rating for constipation.

7.  Entitlement to an initial compensable rating for right leg shortening.

8.  Entitlement to an initial compensable rating for hemorrhoids.

9.  Entitlement to an initial rating in excess of 50 percent for mood disorder, depressed.  

10.  Entitlement to service connection for right foot plantar fasciitis.  

11.  Entitlement to special monthly compensation (SMC) based on being housebound.  


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to September 1978, from May 1993 to June 1993, and from August 2006 to August 2007.  He also had service in the Reserve and was placed in the retired Reserve in July 2008.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, in March 2011, September 2011, November 2012, November 2013, December 2013 and February 2015.  

The March 2011 rating decision denied the claim for service connection for a left knee disorder and reopened a claim for service connection for a low back disorder, but denied it on the merits.  

The September 2011 rating decision denied the claim for service connection for bilateral lumbar radiculopathy; service connection for right knee scars (x4) as a residual of incision/drainage of septic knee, right knee wound revision, and right total knee replacement associated with total right knee arthroplasty, was granted with a noncompensable rating effective April 19, 2011.  

The November 2012 rating decision granted service connection for mood disorder, depressed, and assigned a 50 percent rating effective March 9, 2012.  

The November 2013 rating decision granted service connection for surgical scars of the right lower extremity associated with total right knee arthroplasty and assigned a 10 percent rating effective May 2, 2013.  

The December 2013 rating decision granted service connection for constipation with a noncompensable rating effective December 28, 2012; for right leg shortening with a noncompensable rating effective October 31, 2011; and for hemorrhoids with a noncompensable rating effective May 16, 2013.

The February 2015 rating decision denied service connection for right foot plantar fasciitis and entitlement to SMC based on being housebound.  

The Board notes at this juncture that it is clear from the record that the Veteran filed a notice of disagreement with the September 2011 rating decision that granted service connection for right knee scars (x4) as a residual of incision/drainage of septic knee, right knee wound revision, and right total knee replacement associated with total right knee arthroplasty.  See October 2011 attorney submission.  The issue of entitlement to a compensable rating for right knee scars (x4) as a residual of incision/drainage of septic knee, right knee wound revision, and right total knee replacement associated with total right knee arthroplasty was included in a March 2013 statement of the case and the Veteran completed his appeal that same month.  See March 2013 VA Form 9.  It appears that in conjunction with this claim, the RO scheduled the Veteran for a VA examination that was conducted on May 2, 2013.  The RO then issued the November 2013 rating decision, which, for reasons that are unclear, granted service connection for surgical scars of the right lower extremity associated with total right knee arthroplasty and assigned a 10 percent rating effective May 2, 2013, pursuant to a diagnostic code different from the one implemented in the September 2011 rating decision.  The issue of entitlement to a compensable rating for right knee scars (x4) as a residual of incision/drainage of septic knee, right knee wound revision, and right total knee replacement associated with total right knee arthroplasty and entitlement to a rating in excess of 10 percent for surgical scars of the right lower extremity associated with total right knee arthroplasty were both included in a November 2013 supplemental statement of the case.  Although the procedural history is muddled by these actions, it is clear that these issues, which remain separately listed on the title page, are really part and parcel of the same claim, namely whether the Veteran is entitled to an initial increased rating for scars located on his right lower extremity, rated as noncompensable prior to May 2, 2013, at which time the disability was characterized as right knee scars (x4) as a residual of incision/drainage of septic knee, right knee wound revision, and right total knee replacement associated with total right knee arthroplasty; and as 10 percent disabling as of May 2, 2013, at which time the disability was characterized as surgical scars of the right lower extremity associated with total right knee arthroplasty.  Given the foregoing, the Board will adjudicate them as one claim, as discussed in further detail below.  This is especially important given that the claim for entitlement to an initial rating in excess of 10 percent for surgical scars of the right lower extremity associated with total right knee arthroplasty was not appealed, but was certified to the Board in the March 2015 VA Form 8.  

In that same vein, the Board notes that the RO has separately adjudicated the issue of entitlement to an effective date earlier than May 2, 2013, for the grant of service connection for surgical scars of the right lower extremity associated with total right knee arthroplasty.  See June 2014 statement of the case (which was followed by the Veteran's submission of a timely VA Form 9); see also March 2015 VA Form 8.  The adjudication of this issue was spurred by a statement from the Veteran's attorney received in January 2014, which stated that it was made in response to the November 2013 supplemental statement of the case (which, as discussed in the preceding paragraph, included, for the first time, the issue of entitlement to an initial rating in excess of 10 percent for surgical scars of the right lower extremity associated with total right knee arthroplasty).  The attorney made clear that the Veteran was in disagreement with the effective date of May 2, 2013, assigned for the assignment of the 10 percent evaluation for the surgical scars of the right lower extremity associated with total right knee arthroplasty.  Although the RO has construed this as a claim for entitlement to an earlier effective date and adjudicated it as such, the Board finds that it is clear from the record that the assertion raised by the Veteran is that he should be assigned a 10 percent rating for his service-connected scars of the right lower extremity prior to the May 2, 2013, date assigned by the RO.  Given the foregoing, the Board will not assume jurisdiction of the claim styled by the RO as entitlement to an effective date earlier than May 2, 2013, for the grant of service connection for surgical scars of the right lower extremity associated with total right knee arthroplasty.  

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The issues of entitlement to service connection for right foot planta fasciitis and entitlement to SMC based on being housebound are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2008 rating decision denied a claim for service connection for a low back disorder on the basis that service treatment records did not show findings regarding a low back disability and because there was no x-ray evidence of record showing that degenerative disc disease had been diagnosed at a compensable level (at least 10 percent disabling).  

2.  Additional evidence submitted since April 2008 on the issue of service connection for a low back disorder is new and material as it includes evidence that raises a reasonable possibility of substantiating the claim.

3.  There is no probative evidence of record that the Veteran's current low back disorder is related to service; that the arthritis in the low back was manifest within one year of any of the Veteran's periods of active duty service; or that the current low back disorder is proximately due to, or a consequence of, the Veteran's service-connected right knee disability.  

4.  There is no probative evidence of record that the Veteran's current left knee disorder is related to service; that the arthritis in the eft knee was manifest within one year of any of the Veteran's periods of active duty service; or that the current left knee disorder is proximately due to, or a consequence of, the Veteran's service-connected right knee disability.

5.  There is no probative evidence of record that the Veteran's current bilateral lumbar radiculopathy is related to service or that it is proximately due to, or a consequence of, the Veteran's service-connected right knee disability.

6.  The Veteran's report prior to May 2, 2013, that his service-connected right knee scars (x4) as a residual of incision/drainage of septic knee, right knee wound revision, and right total knee replacement associated with total right knee arthroplasty, are painful is not credible.  

7.  The evidence of record dated as of May 2, 2013, shows that the Veteran only has two surgical scars of the right lower extremity associated with total right knee arthroplasty that are objectively painful.

8.  The symptoms associated with the Veteran's constipation have more nearly approximated the criteria for moderate symptoms of irritable colon syndrome due to frequent episodes of bowel disturbance with abdominal distress under Diagnostic Code 7319 throughout the appellate period.  

9.  The private and VA medical evidence indicates that the Veteran's right leg is three centimeters shorter than his left leg.  

10.  There is no evidence that the Veteran currently has hemorrhoids.  

11.  Throughout the appellate period, the Veteran's mood disorder, depressed, was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but has not been manifested by total social impairment at any time during the appellate period.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen the claim for service connection for a low back disorder, to include as secondary to the service-connected right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for a low back disorder, to include as secondary to the service-connected right knee disability, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307. 3.309, 3.310 (2015).

3.  The criteria for service connection for a left knee disorder, to include as secondary to the service-connected right knee disability, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307. 3.309, 3.310 (2015).

4.  The criteria for service connection for bilateral lumbar radiculopathy, to include as secondary to the service-connected right knee disability, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307. 3.309, 3.310 (2015).

5.  The criteria for an initial compensable rating for right knee scars (x4) as a residual of incision/drainage of septic knee, right knee wound revision, and right total knee replacement associated with total right knee arthroplasty, have not been met prior to May 2, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).

6.  The criteria for an initial rating in excess of 10 percent for surgical scars of the right lower extremity associated with total right knee arthroplasty have not been met as of May 2, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

7.  The criteria for an initial 10 percent rating, and no higher, for constipation have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2015).

8.  The criteria for an initial compensable rating for right leg shortening have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5275 (2015).

9.  The criteria for an initial compensable rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).

10.  The criteria for an initial rating of 70 percent, and not higher, for mood disorder, depressed, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9435 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to claims to reopen finally disallowed claims, VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in May 2010 with regard to the claim to reopen to establish service connection for a low back disorder; by a letter sent to the Veteran in September 2010 with regard to the claim for service connection for a left knee disorder; and by letters sent to the Veteran in April 2011 and July 2011 with regard to the claim for service connection for bilateral lumbar radiculopathy.  Each of these letters addressed all of the notice elements, to include those required by Kent, and how to establish service connection on a secondary basis, and were sent prior to the issuance of the March 2011 and September 2011 rating decisions that are the subject of this appeal.

In regards to the claims for increased ratings, the Veteran is disagreeing with the ratings assigned after service connection has been granted and initial disability ratings and effective dates have been assigned.  Thus the service connection claims have been more than substantiated, they have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The duty to assist was also met in this case.  The service treatment records are in the claims file; all pertinent VA and identified private treatment records, to include records from the Social Security Administration (SSA), have been obtained and associated with the file; and a VA examination with respect to the claims for service connection for a left knee disorder and a low back disorder was obtained in October 2010.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case as it pertains to these two claims is adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file; it considers all of the pertinent evidence of record and the statements of the appellant; and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  VA also afforded the Veteran appropriate examinations to determine the severity of his service-connected disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims for service connection for a left knee disorder and a low back disorder and the claims for increased ratings has been met.  38 C.F.R. § 3.159(c)(4).  

The Board acknowledges that no VA examination was conducted in regards to the claim for entitlement to service connection for bilateral lumbar radiculopathy.  It finds, however, that no examination or opinion is needed because there is no evidence to support a finding that the bilateral lumbar radiculopathy is a result of the Veteran's service-connected right knee disability, as alleged.  Rather, the only opinion of record relates the bilateral lumbar radiculopathy to the Veteran's right knee disability indirectly, by stating that the right knee disability led to abnormal gait, which caused back pain and a herniated disk.  In addition, there is no allegation or assertion that the Veteran had bilateral lumbar radiculopathy during service or continuous symptoms since his discharge from service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  Since VA has substantially complied with the notice and assistance requirements, the Veteran is not prejudiced by a decision on the claims at this time.

Claim to Reopen

The Veteran seeks to establish service connection for a low back disorder.  The RO has reopened the claim but has denied it on the merits.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

The original claim for service connection for a low back disorder was denied in an April 2008 rating decision on the basis that service treatment records did not show findings regarding a low back disability and because there was no x-ray evidence of record showing that degenerative disc disease had been diagnosed at a compensable level (at least 10 percent disabling).  The Veteran was notified of that decision by letter dated May 2, 2008, but he did not appeal and the April 2008 rating decision became final.  

The Veteran filed a claim to reopen to establish service connection for a low back disorder as secondary to his right knee disability in May 2010.  The claim was initially denied in a September 2010 rating decision after the Veteran failed to report to a VA examination.  He subsequently requested that the VA examination be rescheduled and following its completion, the RO issued a March 2011 rating decision that reopened the claim, but confirmed and continued the previous denial, effectively denying it on the merits.  This appeal ensues from the March 2011 rating decision.  

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2014).  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2015).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The evidence added to the record since the April 2008 denial of service connection for a low back disorder includes the Veteran's assertion that his low back disorder is secondary to his service-connected right knee disability.  See May 2010 VA Form 21-4138.  This assertion was not raised before, and is thus considered new.  It is also considered material, as it raises a reasonable possibility of substantiating the claim.  Having found that new and material evidence has been presented, reopening of the claim for service connection for a low back disorder is in order.  Since the RO denied the claim on the merits in the March 2011 rating decision that is the subject of this appeal, it is not prejudicial for the Board to adjudicate this claim on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Adjudication of this claim will be completed with the claims for service connection for a left knee disorder and bilateral lumbar radiculopathy in the ensuing section of this decision.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For certain chronic disorders, such as arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Under section 3.310 of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

With regard to aggravation of nonservice-connected disabilities, for claims filed on or after October 10, 2006, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The baseline and current levels of severity will be determined under the VA Schedule for Rating Disabilities, and the extent of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for a low back disorder, a left knee disorder, and bilateral lumbar radiculopathy.  He essentially contends that each is secondary to his service-connected right knee disability.  See VA Forms 21-4138 dated May 2010, July 2011 and February 2012; October 2011 notices of disagreement; November 2011 email from Veteran to his attorney; November 2013 statement in support of claim.  

As noted in the Introduction, the Veteran had three periods of active duty service with service in the Reserve until he was placed in the retired Reserve in July 2008.  His first period of active duty service began in June 1975.  At the time of an October 1974 report of medical history, the Veteran reported a history of left patella fracture in 1973.  The notations related to this are very hard to read.  Importantly, however, the Veteran denied trick or locked knee and recurrent back pain at the time of the October 1974 report of medical history.  During the first period of active duty service, the Veteran was seen in May 1977 with complaint of granting in his knees when walking and pain in his left knee.  An examination of the knees was within normal limits and an x-ray was ordered to rule out chondromalacia patella.  The May 1977 x-ray revealed no significant abnormality.  The remaining service treatment records are devoid of reference to complaint of, or treatment for, any left knee problems, and are also devoid of complaint of, or treatment for, any problems associated with the Veteran's low back or any radicular symptoms.  In fact, although the Veteran consistently reported undergoing left knee surgery in 1979 or 1980 beginning in June 1980, he consistently denied trick or locked knee and recurrent back pain during active duty and Reserve service.  See reports of medical history dated September 1975, June 1976, July 1978, June 1980, February 1984, June 1985, June 1986, May 1990, April 1995 and July 2005.  

The post-service medical evidence of record reveals that the Veteran has received substantial treatment for his low back, left knee, and bilateral radicular pain.  

An August 2000 record from Des Moines Orthopaedic Surgeons, P.C., documents that the Veteran was referred for evaluation and treatment of low back and left lower extremity pain.  He reportedly developed his current symptoms in July 1997 and stated that the onset of symptoms was originally related to a lifting injury.  His current flare-up of pain occurred approximately two months prior when he heard a popping sensation while rolling out of bed.  It was noted that a lumbar spine CT scan showed significant disc degeneration at L5-S1 with suggestion of an annular tear, but no discrete disc herniation.  There was also some degree of bilateral neural foraminal stenosis, right greater than left, at the L5-S1 level.  The impression was low back and left radicular pain, S1 distribution, previously responsive to epidural steroid injections.  

A November 2001 record from Des Moines Orthopaedic Surgeons, P.C., contains an impression of recurrent radicular pain related to disk disease at the L5-S1 level.  In June 2002, the Veteran presented for reevaluation and treatment of low back pain and reported that a few weeks prior, while working his night shift at Lutheran, he helped pull a heavy patient up in bed and developed pain radiating into the right buttock and thigh.  See record from Des Moines Orthopaedic Surgeons, P.C.  An October 2008 record from Des Moines Orthopaedic Surgeons, P.C. contains an impression of lumbar disc disease with right L5 radiculopathy and low back pain.  In May 2009, the impression was lumbar disc disease with low back and right greater than left radicular pain.  See record from Des Moines Orthopaedic Surgeons, P.C.  

A June 2010 record from Capital Orthopedics indicates that approximately two weeks prior, the Veteran was rising from a seated position and felt a snap in the lateral aspect of his left knee.  He had some locking and the acute inability to straighten his knee, as well as effusion.  He underwent MRI to rule out a meniscal tear.  After the MRI, he had another snapping episode to the lateral aspect of his left knee.  The Veteran's MRI was reviewed and was noted to show evidence of a small popliteal cyst in the left knee.  The medial and lateral collateral ligaments and the anterior and posterior cruciate ligaments were intact and there was no evidence of meniscal tearing or chondral damage.  The impression was tight iliotibial band - iliotibial band syndrome.  The MRI, which is dated in May 2010, is of record.  

The Veteran underwent a VA joints examination in October 2010.  In pertinent part, he reported that he had had multiple surgeries on his left knee, starting at age 16.  While working in the emergency room in May 2010, his left knee locked upon standing and he had effusion.  He also had a complaint of back pain for at least 10 years and reported that a CT scan of his lumbar spine showed significant DDD L5-S1 in 2000, at which time he underwent epidural injections and had several more over the years.  The Veteran reported that his back pain worsened after his left knee locked in May 2010.  The examiner reported that she interviewed the Veteran, conducted a physical examination and reviewed evidence of record, and reviewed medical literature regarding the etiology and pathogenesis of DDD and DJD.  Following search and review of medical resources, the examiner could find no medical evidence, research or evidence-based medical literature to support that the Veteran's claimed left knee and lower back conditions are due to, caused by, secondary to, the result of, or a complication of his service-connected right knee disability.  It was the examiner's opinion that the Veteran's left knee and low back conditions are not due to or the result of his service-connected right knee disability.  The examiner also noted that the Veteran had complaints of left knee injury and surgical repair well before military service starting at age 16 and before injury and treatment for his right knee disability.  Any complaint of left knee condition was due to those issues.  It was also noted that the Veteran had complained of back pain for the past 10 years and that it began to hurt after injuring his left knee in May 2010.  For these reasons, the Veteran's claimed left knee and lower back conditions were not secondary to his service-connected right knee disability.  See also October 2010 addendum opinion.  

A November 2010 MRI of the lumbar spine contains an impression of disk desiccation with bulge and endplate spurs at L5-S1; mild to moderate bilateral neural foraminal narrowing with the endplate spurs abutting the exited L5 nerves; and diffuse mild lumbar facet degenerative changes.  See record from Des Moines Orthopaedic Surgeons, P.C.  The Veteran thereafter underwent right L5-S1 laminotomy and excision of herniated disk in November 2010.  See record from The Iowa Clinic.  

The Veteran was seen by Capital Orthopaedics in February 2011 with complaint of left knee pain after a recent twisting injury about one week prior.  He reported he was getting out of bed when he twisted his left knee and felt a "catch."  Immediately afterwards he had severe swelling and pain in the lateral aspect of his left knee.  Since then, the swelling had improved but he had occasional catching and popping.  The impression was possible meniscal tear and left knee pain.  An MRI was ordered.  An MRI of the left knee was taken in March 2011 due to pain after a twisting injury.  The opinion was displaced bucket handle type tear of the lateral meniscus; no additional internal derangement seen.  See record from Mercy Medical Imaging.  The Veteran thereafter underwent left knee arthroscopy with extensive synovectomy, chrondroplasty of patella, and excision of bucket-handle tear of the lateral meniscus.  See April 2011 operative report from Surgery Center of Des Moines - West.  

An April 2011 MRI of the lumbar spine contains and impression of patient with history of right-sided L5-S21 microlaminectomy; laminectomy changes seen on the right at the L5-S1 level in association with epidural fibrosis changes.  Surgical defect seen centrally right paracentrally posteriorly in the annulus at the L5-S1 level.  There are manifestations of disc space narrowing and disc degenerative change at the L5-S1 level in association with some endplate spurring and annular bulge projecting posteriorly from the L5-S1 dis space and extending preferentially laterally to the right.  These changes abut the exiting L5 nerve root sheaths exiting bilaterally in the neural foramina, greater on the right at the L5-S1 level, correlate clinically.  Slight degrees of bilateral neural foraminal encroachment at the L5-S1 level, greater on the right.  See record from The Iowa Clinic Neurosurgery.  

In a May 2011 letter, Dr. T.A.C. at The Iowa Clinic reported that as to the etiology of the Veteran's bilateral lumbar radicular problems, they should be considered caused by the knee pathology that he had during his active duty in 2007.  The abnormal gait (caused by knee pain) that he has had since that time is affecting his low back and resulting in the back pain and the herniated disc that was operated on in 2010.  Dr. C. reported that he was able to review the Veteran's service records and the data surrounding his septic knee in 2007.  

The Veteran was seen by Capital Orthopaedics in September 2011, at which time he reported he twisted his left knee approximately two weeks prior and felt a pop and had had mechanical-type pain consistent with the pain he had with his prior lateral meniscal tear.  The impression was possible recurrent lateral meniscal tear, left knee, and an MRI was ordered.  A September 2011 MRI of the Veteran's left knee was taken due to post-surgical recurrent knee pain.  The opinion was postsurgical changes lateral meniscus; no evidence of acute internal derangement.  See record from Mercy Medical Imaging.  

A January 2012 record from Capital Orthopaedics documents that the Veteran continued to have some left knee instability and pain over the lateral aspect of the patella and lateral joint line.  The impression was early valgus degenerative joint disease with loose bodies.  The Veteran underwent left knee arthroscopy with partial lateral meniscectomy, chondroplasty of the medial and lateral compartments, in February 2012.  See operative report from West Lakes Surgery Center.  The Veteran underwent went left knee total knee arthroplasty in August 2012 due to left knee valgus degenerative joint disease.  See operative report from Mercy Medical Center.  

A January 2013 record from Des Moines Orthopaedic Surgeons, P.C., documents that the Veteran has ongoing low back and left greater than right radicular pain due to spinal stenosis.  

An August 2013 MRI of the lumbar spine taken at from Des Moines Orthopaedic Surgeons, P.C., and compared to a November 2010 MRI contains an impression of slight progression of L3-4 degenerative disc bulge and facet changes contributing to bilateral inferior foraminal narrowing but no compression of the exiting L3 nerves; and no residual or recurrent disc herniation at L5-S1, but the degenerative changes contribute to right lateral recess and mild to moderate bilateral foramina narrowing without compression of the adjacent nerves.  

An October 2013 record from Des Moines Orthopaedic Surgeons, P.C., indicates that the Veteran has severe L5-S1 disc degeneration with low back pain, right greater than left lower extremity radicular pain due to epidural fibrosis and foraminal stenosis.  The impression included L5-S1 foraminal narrowing on the right with L5 radiculitis.  

The preponderance of the evidence of record does not support the claims for service connection for a low back disorder, a left knee disorder, and/or bilateral lumbar radiculopathy on a direct basis.  In regards to the claims for a low back disorder and bilateral lumbar radiculopathy, service treatment records are devoid of reference to complaint of, or treatment for, either condition.  In regards to the claim for a left knee disorder, although the Veteran was seen with complaint involving his left knee in May 1977, x-ray at that time was normal and the remaining service treatment records do not reveal that he was seen with complaint of, or treatment for, any additional left knee problems.  Importantly, the service treatment records do not document chronic complaints involving the low back, left knee, or bilateral lumbar radiculopathy.  

In addition to the lack of evidence showing chronic problems with the Veteran's low back, left knee, and/or bilateral lumbar radiculopathy during active duty service, there is also no evidence of record that the current diagnoses involving the low back, left knee, and/or bilateral lumbar radiculopathy are related to service, and the Veteran has not raised this assertion.  Given the absence of any such probative evidence, service connection is not warranted on a direct basis for any of these claims and the claims must be denied.  38 C.F.R. § 3.303.

The preponderance of the evidence of record also does not support the claims for service connection for a low back disorder or a left knee disorder on a presumptive basis, as there is no evidence that the arthritis in either the low back or left knee was manifest within one year of any of the Veteran's periods of active duty service.  Rather, the first manifestation of lumbar spine arthritis was in August 2000, when it was reported that a lumbar spine CT scan showed significant disc degeneration at L5-S1 with suggestion of an annular tear, but no discrete disc herniation; and the first manifestation of left knee arthritis was in January 2012, when an impression of early valgus degenerative joint disease with loose bodies was made.  The finding related to the Veteran's low back is dated approximately seven years after the Veteran's discharge from his second period of active duty service; the finding related to the Veteran's left knee is dated approximately four and one-half years after the Veteran's discharge from his third period of active duty service.  For these reasons, service connection on a presumptive basis for the low back and left knee disorders is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

Finally, the preponderance of the evidence of record also does not support the claims for service connection for a low back disorder, a left knee disorder, and/or bilateral lumbar radiculopathy on a secondary basis.  The Board acknowledges the Veteran's assertions that these disorders are secondary to his service-connected right knee disability and finds that, as a former nurse, he is competent to make such assertions.  The Veteran, however, has not provided any rationale in support of this assertion.  As such, his assertions are not afforded any probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  The only other opinions of record addressing these claims are the October 2010 opinion provided by the VA examiner, and the May 2011 opinion provided by Dr. C.  

The VA examiner determined that the Veteran's low back and left knee disorders were not due to or the result of his service-connected right knee disability.  This opinion was based on the absence of medical evidence, research or evidence-based medical literature to support that the Veteran's claimed left knee and lower back conditions are due to, caused by, secondary to, the result of, or a complication of his service-connected right knee disability.  The opinion provided by the VA examiner in October 2010 is afforded high probative value.  Id.  In addition, the Veteran has never asserted that his low back and left knee problems are secondary to his right knee disability when seeking treatment from private facilities.  Rather, an August 2000 record from Des Moines Orthopaedic Surgeons, P.C., documents that the Veteran was referred for evaluation and treatment of low back pain after sustaining a popping sensation while rolling out of bed two months prior, at which time he reported that the onset of his current symptoms was in July 1997 as a result of a lifting injury; a June 2010 record from Capital Orthopedics documents that the Veteran felt a snap in the lateral aspect of his left knee when he was rising from a seated position approximately two weeks prior.  

The May 2011 opinion provided by Dr. C. was that the Veteran's bilateral lumbar radicular problems should be considered caused by the right knee pathology because the abnormal gait caused by knee pain that he had had since service was affecting his low back and resulting in the back pain and the herniated disc that was operated on in 2010.  In other words, this opinion relates the bilateral lumbar radiculopathy to the Veteran's right knee disability indirectly and to the lumbar spine disability directly, by stating that the right knee disability led to abnormal gait, which caused back pain and a herniated disk, which in turn resulted in bilateral lumbar radiculopathy.  This determination is supported by the evidence of record, which clearly establishes that the bilateral lumbar radiculopathy is the result of epidural fibrosis and foraminal stenosis.  See October 2013 record from Des Moines Orthopaedic Surgeons, P.C. 

In the absence of any probative evidence that the Veteran's low back disorder, left knee disorder, or bilateral lumbar radiculopathy are proximately due to or aggravated by his service-connected right knee disability, service connection is not warranted on a secondary basis and the claims must be denied.  38 C.F.R. § 3.310.  

As the preponderance of the evidence is against the claims, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.

Increased Rating Claims

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection was granted for right knee scars (x4) as a residual of incision/drainage of septic knee, right knee wound revision, and right total knee replacement associated with total right knee arthroplasty pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805, with a noncompensable rating effective April 19, 2011.  See September 2011 rating decision.  As noted in more detail in the Introduction, the RO later assigned a separate 10 percent rating for surgical scars of the right lower extremity associated with total right knee arthroplasty pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  See November 2013 rating decision.  The effective date assigned by the RO for the 10 percent rating was May 2, 2013, which corresponds with the date on which the Veteran underwent a VA scars/disfigurement Disability Benefits Questionnaire (DBQ).  The Veteran's has voiced his disagreement with the initial noncompensable rating assigned for right knee scars (x4) as a residual of incision/drainage of septic knee, right knee wound revision, and right total knee replacement associated with total right knee arthroplasty, and with the date assigned for the 10 percent rating for surgical scars of the right lower extremity associated with total right knee arthroplasty.  Also explained above, the Board will treat these issues, which were styled as separate issues by the RO, as part and parcel of the same claim, namely whether the Veteran is entitled to an initial increased rating for scars located on his right lower extremity, rated as noncompensable prior to May 2, 2013, and as 10 percent disabling as of May 2, 2013.  

Service connection was granted for mood disorder, depressed, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9435, with a 50 percent evaluation effective March 9, 2012.  See November 2012 rating decision.  

Service connection was granted for constipation by analogy pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7319, with a noncompensable rating effective December 28, 2012.  Service connection for right leg shortening was granted pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5275, with a noncompensable rating effective October 31, 2011.  Service connection for hemorrhoids was granted pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336, with a noncompensable rating effective May 16, 2013.  See December 2013 rating decision.  

The Veteran seeks initial ratings in excess of those currently assigned for these service-connected disabilities.  At this juncture, the Board notes that service connection for the Veteran's right knee disability was originally established in an April 2008 rating decision, which assigned an effective date of August 28, 2007.  

In regards to the scars on his right knee, which are secondary to surgeries performed on his service-connected right knee disability, the Veteran reports that the scars are tender and painful.  See April 2011 VA Form 21-4138.  In a September 2011 VA Form 21-4138, the Veteran reports that an eight centimeter surgical wound was repaired in November 2007 and that post-surgery, the wound had had numbness with tugging with movement.  Since his total right knee surgery, the wound had become constantly painful and worse to palpation.  Also present are four other scars that were also painful.  The Veteran explained that the scars occurred during surgery for fulminant septic arthritis in July 2007.  The Veteran also reported scar tenderness and that right knee instability was making the scars painful.  He drew a diagram of his scars, indicating that three were located on the knee cap and one was located on the right quadriceps muscle.  In an October 2011 notice of disagreement, the Veteran pointed out that the September 2011 VA examiner could not say whether it was the scars, or the knee, that were painful, such that reasonable doubt be resolved in his favor.  

In regards to his mood disorder, depressed, the Veteran reports the following symptoms: acute depression; suicidal thoughts; a negative impact on relationships; emotional instability; isolation; lack of self-worth/self-esteem; difficulty sleeping/insomnia; not having close friends; unprovoked irritability; and difficulty eating.  See VA Forms 21-4138 dated February 2012 and April 2012; December 2012 notice of disagreement; December 2013 statement in support of claim.  

In regards to his right leg shortening, the Veteran reports increasing episodes of pain (up from two episodes weekly to three to four severe episodes per week) along with ongoing weakness requiring a knee brace, which is progressively, permanently debilitating him.  See May 2013 VA Form 21-4138.

In regards to his constipation, the Veteran reports abdominal distention due to the constipation, which causes him to be uncomfortable and requires the use of daily stool softeners, which still does not completely alleviate the constipation.  See May 2013 VA Form 21-4138.  

The Veteran has not advanced any arguments in support of his claim for an initial compensable rating for hemorrhoids.  

Diagnostic Code 5275 provides the rating criteria for shortening of the bones of the lower extremity.  A 10 percent rating is assigned for shortening of 1-1/4 to 2 inches (3.2 cms. to 5.1 cms.).  Higher ratings are provided for greater amounts.  The note instructs that both lower extremities are to be measured from the anterior superior spine of the ilium to the internal malleolus of the tibia, and that the rating is not to be combined with other ratings for fracture or faulty union in the same extremity.

Diagnostic Code 7319 provides the rating criteria for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  A noncompensable (zero percent) rating is provided for mild irritable colon syndrome due to disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is provided for moderate irritable colon syndrome due to frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is provided for severe irritable colon syndrome due to diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

Diagnostic Code 7336 provides the rating criteria for external or internal hemorrhoids.  Hemorrhoids that are mild or moderate are assigned a noncompensable (zero percent) rating.  Hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, are assigned a 10 percent rating.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, are assigned a 20 percent rating.  

Diagnostic Code 7804 provides the rating criteria for unstable or painful scar(s).  A 10 percent rating is provided for one or two scars that are unstable or painful; a 20 percent rating is provided for three or four scars that are unstable or painful; and a 30 percent rating is provided for five or more scars that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.   

Diagnostic Code 7805 provides the rating criteria for scars, other (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804.  The criteria indicate that any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 should be evaluated under an appropriate diagnostic code.

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9435 (2015). 

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The medical records associated with the Veteran's treatment are voluminous.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

The Veteran underwent a VA scars examination in September 2011.  The examiner noted that the Veteran's scars were caused by right knee septic arthritis incision and drainage and drainage of thigh abscess on right; wound revision right knee; and right total knee replacement.  The estimated dates the scars occurred was noted to be July 2007, November 2007 and August 2010.  No current treatment for the scars was being used.  There were also no current scar symptoms.  The examiner also indicated that there were no limitations on routine daily activities or employment due to the scar or disfigurement.  Physical examination revealed a right longitudinal midline scar right knee anterior aspect measuring six inches by one-eighth of an inch; a right medial anterior thigh longitudinal scar measuring three inches by one-quarter of an inch; anterior stab incision scars on right knee from drains times two, both measuring one inch by three-eighths of an inch on the medial and lateral aspect of the midline scar; and an anterior lateral right knee scar oriented longitudinally measuring one inch by one-eighth of an inch.  None were painful on examination, had skin breakdown; were superficial, caused any limitation of motion or other limitation of function, or had inflammation, edema or keloid formation.  The examiner did note that each scar was deep, meaning there was underlying soft tissue loss or damage.  The examiner also reported that she could not say whether the scars were painful, or just the Veteran's right knee was painful.  

A March 2012 social work note documents that the Veteran indicated he had been having thoughts of harming himself recently.  He explained that he did not have a plan for how he would hurt himself and felt he could keep himself safe.  When asked to describe his motivation for keeping himself safe, the Veteran stated he would not want to do that to his girlfriend or his boys and also referenced his career.  

An April 2012 psychiatry note documents that the Veteran reported he had had a vivid dream where he committed suicide along with another person, but denied having any thoughts of suicide.  Pain was noted to appear to be the main problem that was causing him to be depressed.  It was also noted he was having attendance issues at work and was in jeopardy of his job.  Current stressors were chronic illness and pain and job issues.  The Veteran reported that he was sleeping fairly well and was getting five to six hours a night.  Concentration was poor and appetite was fair.  There were no perceptual disturbances reported or observed.  The Veteran convincingly denied any thoughts of self-harm or harming anyone else.  There were no family or legal issues.  Mental status examination revealed that the Veteran was alert and attentive with normal rate and rhythm of speech.  Language was intact.  His mood was euthymic.  There were no perceptual disturbances and thought process and association were normal and coherent.  There was no unusual thought content and no suicidal or violent ideation.  Insight and judgment were good, memory was intact, and fund of knowledge was average.  An Axis I diagnosis of recurrent type major depression was made and a GAF score of 60 was assigned.  

The Veteran underwent a VA mental disorders DBQ in April 2012.  An Axis I diagnosis of mood disorder, depressed, secondary to right knee septic arthritis, was provided.  The examiner indicated that the disorder caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported living with his girlfriend for three years.  He indicated it was a mutually supportive relationship, despite some strain due to his decreased libido.  The Veteran also reported that he had occasional contact with his two sons.  In regards to his job, the Veteran indicated that he had informally been told by his nurse manager to monitor his absenteeism.  The Veteran indicated that he had concerns about his ability to meets the demands of his position, primarily due to lack of confidence in his memory and concentration.  He compensates for this by double checking himself.  He reports no expression about the quality of his work from supervisors.  The following symptoms were reported by the examiner: depressed mood; anxiety; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; and suicidal ideation.  The examiner indicated that sleep impairment was reported to be due to pain and contributed to depressive symptoms; that the Veteran denied any plan or current intent to kill himself, but acknowledged serious contemplation of this in the past; and that he felt under stress at work due to his concerns about managing his duties well, and that he was irritable at work, though his co-workers were supportive.  

The Veteran attempted suicide in July 2012.  It was noted that the attempt was precipitated by chronic pain and his girlfriend leaving him.  The assessment was suicide attempt by overdose of multiple drugs, depression and chronic pain.  The Veteran was transferred to a private facility for monitored medical bed admission.  See VA emergency department triage note and addendum.  

A July 2012 VA psychiatry note dated after the attempted suicide indicates that the Veteran reported having fleeting suicidal thoughts.  He was still living with his girlfriend in a side room until he could find a place of his own.  He was told by his girlfriend that she could not walk on egg shells around him all the time.  His stress at work and pain was causing him to react that way.  The Veteran reported current stressors of chronic illnesses, pain, and job issues, poor concentration due to being overwhelmed by his problems, and fair appetite.  The Veteran reported that he was sleeping fairly well and was getting five to six hours of sleep.  There were no perceptual disturbances reported or observed and the Veteran denied any thoughts of self-harm or of harming anyone else.  Mental status examination revealed that the Veteran was alert and attentive with normal rate and rhythm of speech.  Language was intact.  His mood was euthymic.  There were no perceptual disturbances and thought process and association were normal and coherent.  There was no unusual thought content and no suicidal or violent ideation.  Insight and judgment were good, memory was intact, and fund of knowledge was average.  

An August 2012 psychiatry note documents that the Veteran reported he was compliant with medication, but was still depressed.  The examiner noted he was tearful.  The Veteran indicated he was just trying to cope day to day and did not have any resources to fall back on.  He was still talking to his ex-girlfriend, who was supportive, and had been talking and reconnecting with old friends.  The Veteran reported he was getting physical therapy twice a week and had moved near the mall so he could get out and walk there.  He also planned to visit his father that weekend and his father was supportive.  The Veteran endorsed a diminished mood but was able to go to physical therapy twice a week and maintain himself and his apartment.  He still had fleeting suicidal thoughts but had no desire to act on them.  He denied suicidal plan, intent or desire to kill himself.  He felt hopeless at times, but denied feeling helpless and worthless or having a passive death wish.  Anxiety was the same, concentration was fair, and energy level was low.  The Veteran denied perceptual disturbances and mania.  Appetite was poor and he was getting seven hours of sleep per night.  Current stressors included chronic illness, pain issues and job issues.  The Veteran was able to do activities of daily living and maintain himself and his apartment.  He liked watching sporting events, working on his computer, airplanes and cars.  He denied family and legal issues.  His support system included his two sons and his father and sister.  Mental status examination revealed that the Veteran arrived early for his appointment and was neatly dressed and well groomed.  He was alert and oriented times three with good eye contact.  Affect was somewhat restricted but the Veteran was cooperative and pleasant.  There was no psychomotor slowing and no perceptual disturbances.  Speech was of normal rate and rhythm.  Language was intact.  Mood and affect were depressed.  Thought process and association were normal and coherent.  There was no unusual thought content.  Insight and judgment were fair, memory was intact, and fund of knowledge was average.  An Axis I diagnosis of recurrent type major depression was made and a GAF score of 53 was assigned.  

A September 2012 psychiatry note documents that the Veteran reported he was compliant with medication and was doing a little better.  He reported he had been doing something every day to keep busy, to include visiting his dad and sister on Sunday and running errands on Tuesday and Wednesday.  On the day of evaluation, he had had a one hour massage.  It was also noted that the Veteran continued to go to physical therapy twice a week and talking with several friends, one in particular who had gone through similar times and was able to relate.  The Veteran indicated that the following day, he was going to a fire department where he worked to watch the game with friends.  He was also planning to hire a personal trainer to help him with strength building.  It was noted that the Veteran endorsed a more positive affect and was cooperative, smiling, more talkative, and enjoying things around him.  There was no psychomotor slowing and speech was logical.  There were also no perceptual disturbances.  The Veteran acknowledged that he was very depressed, but feeling better now.  He denied homicidal and suicidal thoughts, plan and intent.  He also denied feeling hopeless, helpless and worthless, and a passive death wish.  Appetite was reported as a little better and sleep was of better quality, six to seven hours per night depending on pain.  Mood was a little bit better and not as depressed.  Energy level was low.  Mental status examination revealed that the Veteran was alert and attentive.  Speech was logical with rate and rhythm within normal limits.  Language was intact.  Mood was euthymic.  There were no perceptual disturbances and thought process and association were normal and coherent.  There was no unusual thought content and no suicidal or violent ideation.  Insight and judgment were good, memory was intact, and fund of knowledge was average.  An Axis I diagnosis of recurrent type major depression was made and a GAF score of 60 was assigned.  

Another September 2012 psychiatry note documents that the Veteran reported his mood had been up and down and that he would be glad to get back with people he knows (once he returned to work).  He indicated that he thought his mood was related to factors such as surgery and relationship issues.  He endorsed feeling better overall.  The Veteran was doing physical therapy twice a week and going to the gym on days when he did not have physical therapy.  The Veteran arrived early for his appointment and was neatly groomed and casually dressed.  He was cooperative with good eye contact.  The Veteran stated he still was a little anxious, but was tapering off medication.  Affect was bright and the Veteran was smiling.  Speech was logical with rate and rhythm within normal limits.  Content was free of current lethality and psychotic or delusional thoughts.  Psychomotor activity was within normal range.  There were no tremors or rigidity and the Veteran was future oriented and oriented to person, place and time.  The Veteran denied hopelessness, helplessness and worthlessness.  He indicated he visited with friends regularly and denied passive death wishes.  He reported he was doing something every day to keep busy and had been talking with several supportive friends.  The Veteran did mention he had been having a few nightmares, but they were not bothersome.  He denied suicidal and homicidal ideation, intent and plan.  Appetite was reported as at least one good meal a day and then whatever he could fit in; sleep was reported as better, with at least six hours of sleep a night; and energy level was moderate due to some knee surgery limitations.  Mental status examination revealed that the Veteran was alert and attentive with normal rate and rhythm of speech.  Language was intact.  His mood was euthymic.  There were no perceptual disturbances and thought process and association were normal and coherent.  There was no unusual thought content and no suicidal or violent ideation.  Insight and judgment were good, memory was intact, and fund of knowledge was average.  An Axis I diagnosis of recurrent type major depression was made and a GAF score of 60 was assigned.  

A November 2012 psychiatry note documents that the Veteran reported he was feeling depressed after his father's house was hit by a car containing hydrogen, destroying it, and after a friend's suicide.  He also reported fleeting suicidal thoughts, but denied intent or plan.  The Veteran indicated that he felt hopelessness because of his dad's injuries and his work situation.  He denied helplessness and worthlessness.  The Veteran reported he visited with friends regularly, that he had been trying to do something every day to keep busy, and had been talking with several friends who had been supportive.  Appetite was reported as one meal a day.  The Veteran reported getting four to five hours of sleep per night but denied nightmares.  Mood was depressed and energy level was low.  Mental status examination revealed that the Veteran arrived early for his appointment and was neatly groomed and casually dressed.  He was cooperative with good eye contact.  Affect was depressed.  Speech was logical with rate and rhythm within normal limits.  Content was free of current lethality and psychotic or delusional thoughts.  Psychomotor activity was within normal range.  There were no tremors or rigidity and the Veteran was future oriented and oriented to person, place and time.  The Veteran was alert and attentive with normal rate and rhythm of speech.  Language was intact.  His mood was depressed.  There were no perceptual disturbances and thought process and association were normal and coherent.  There was no unusual thought content and no suicidal or violent ideation.  Insight and judgment were good, memory was intact, and fund of knowledge was average.  An Axis I diagnosis of recurrent type major depression was made and a GAF score of 55 was assigned.  

A December 2012 psychiatry note documents that the Veteran reported he was planning to visit relatives in Las Vegas in January.  He also noted that he was visiting with friends regularly.  The Veteran denied suicidal thoughts, intent or plan and hopelessness, helplessness and worthlessness.  The Veteran indicated that he had been trying to do something every day to keep busy and had been talking with several friends who had been supportive.  Appetite was reported as ok.  The Veteran reported having trouble staying asleep and sleeping about five hours per night, but it was broken up.  He denied nightmares.  Energy level was not the best.  Mental status examination revealed that the Veteran arrived early for his appointment and was neatly groomed and casually dressed.  He was cooperative with good eye contact.  Affect was bright.  Speech was logical with rate and rhythm within normal limits.  Content was free of current lethality and psychotic or delusional thoughts.  Psychomotor activity was within normal range.  There were no tremors or rigidity and the Veteran was future oriented and oriented to person, place and time.  The Veteran was alert and attentive with normal rate and rhythm of speech.  Language was intact.  His mood was euthymic.  There were no perceptual disturbances and thought process and association were normal and coherent.  There was no unusual thought content and no suicidal or violent ideation.  Insight and judgment were good, memory was intact, and fund of knowledge was average.  An Axis I diagnosis of recurrent type major depression was made and a GAF score of 60 was assigned.  

A March 2013 psychiatry note documents that the Veteran reported he was having conflict with a peer and that his plan was to switch his weekend at work to avoid this peer.  The Veteran's father's health was failing, which had been very stressful.  The Veteran endorsed that he had stressors and pain issues that are affecting his mood.  He was looking forward to warmer weather.  The Veteran reported fleeting thoughts of suicide, but adamantly denied a plan or intent.  He denied hopelessness, helplessness and worthlessness.  Appetite was reported as one meal a day at most, and the Veteran reported lack of appetite and the loss of three pounds.  Sleep was fragmented and the Veteran was only getting three to five hours at a time due to pain and work stress.  He denied nightmares.  Energy level was poor and the Veteran reported he just wanted to stay in his apartment.  Mental status examination revealed that the Veteran arrived early for his appointment and was neatly groomed and casually dressed.  He was cooperative with good eye contact.  Speech was logical with rate and rhythm within normal limits.  Content was free of current lethality and psychotic or delusional thoughts.  Psychomotor activity was within normal range.  There were no tremors or rigidity and the Veteran was future oriented and oriented to person, place and time.  The Veteran was alert and attentive with normal rate and rhythm of speech, though it was noted to be slightly latent.  Language was intact.  His mood was depressed.  There were no perceptual disturbances and thought process and association were normal and coherent.  There was no unusual thought content and no suicidal or violent ideation.  Insight and judgment were good, memory was intact, and fund of knowledge was average.  An Axis I diagnosis of recurrent type major depression was made and a GAF score of 50 was assigned.  

The Veteran underwent a scars/disfigurement DBQ on May 2, 2013, at which time a diagnosis of scar right total knee was provided.  Physical examination revealed two scars on the right lower extremity, located on the right knee midline and lateral to the midline.  Both were reported as linear.  One measured 18 centimeters and the other measured five centimeters.  Both were painful, but neither was unstable, with frequent loss of covering of skin over the scar.  The Veteran reported pain over the knee with movement and pressure and palpation along with pain over the scars.  The examiner reported that the scars did not impact the Veteran's ability to work.  

During a May 2013 VA knee and lower leg conditions DBQ, the examiner noted a leg length discrepancy.  The right leg measured 100 centimeters and the left leg measured 103 centimeters.  

The Veteran also underwent a VA intestinal conditions DBQ in May 2013.  The examiner noted that the Veteran did not have an intestinal condition, but that he did have signs or symptoms attributable to any non-surgical non-infectious intestinal conditions in the form of abdominal distention.  It was noted that the Veteran reported that his abdomen would distend with constipation and that he had episodes of bowel disturbance with abdominal distress.  The frequency was noted to be occasional episodes.  A typical exacerbation or attack was reported to be an increase in constipation, and it was noted that the Veteran had had seven or more exacerbations/attacks in the past 12 months.  It was also noted that the Veteran had benign neoplasm in the form of a mass in the anal vault which had been excised in 2004.  The Veteran reported that abdominal pain and distention did not limit his job, but that he felt uncomfortable at work.  The examiner reported that abdominal examination revealed no masses or pulsation.  Bowel sounds were hypoactive throughout all four quadrants.  There was no rebound tenderness, rigidity or guarding, though the Veteran reported discomfort over the right and left lower quadrants.  The diagnosis was constipation.  

A May 2013 VA psychiatry note indicates that the Veteran reported a chief complaint of feeling depressed.  He was having more difficulty at work and indicated that his pain and lack of mobility were affecting his mood.  Appetite was described as not good, consisting of only one meal a day.  Sleep was also reported as poor, between four and five hours per night.  The Veteran denied nightmares but indicated that stress from work was preventing him from sleeping.  It was noted that his supervisor had talked to him about looking into the Family Medical Leave Act due to attendance issues.  Mood was depressed and energy level was low-adequate.  The Veteran also reported having fleeting suicidal thoughts, but denied current suicidal or homicidal ideation, plan and/or intent.  He denied hopelessness or worthlessness, but at times felt helpless due to his physical limitations.  Mental status examination revealed that the Veteran arrived early for his appointment and was neatly groomed and casually dressed.  He was cooperative with good eye contact.  Speech was logical with rate and rhythm within normal limits.  Content was free of current lethality and psychotic or delusional thoughts.  Psychomotor activity was within normal range.  There were no tremors or rigidity and the Veteran was future oriented and oriented to person, place and time.  The Veteran was alert and attentive with normal rate and rhythm of speech.  Language was intact.  His mood was depressed.  There were no perceptual disturbances and thought process and association were normal and coherent.  There was no unusual thought content and no suicidal or violent ideation.  Insight and judgment were good, memory was intact, and fund of knowledge was average.  An Axis I diagnosis of recurrent type major depression was made and a GAF score of 50 was assigned.  

The Veteran requested individual psychotherapy in May 2013 to help him manage his physical health and mental health issues and to improve his outlook on life and self-efficacy.  The Veteran reported that he was struggling to maintain his work and that he isolated himself.  He was observed to be alert and oriented to person, place and time.  His attention and concentration appeared normal, as did his impulse control.  He displayed a sullen mood and flat affect for most of the session, and was tearful during most of the session.  The Veteran denied suicidal/homicidal intent.  See psychology note.  

A May 2013 private treatment record reveals that the Veteran was seen for limb length discrepancy on the right side.  There was objective evidence of a three centimeter limb length discrepancy from previous knee surgery.  See record from Des Moines Orthopaedic Surgeons, P.C.  

A June 2013 psychiatry note documents that the Veteran's chief complaint was feeling depressed.  He was compliant with medication.  The Veteran reported going to a baseball game a few weeks prior and that he felt his mood was related to his pain.  Energy level was described as low.  The Veteran denied suicidal and homicidal ideation, but reported fleeting thoughts without intent or plan.  His motivation was to live for his family and the Veteran reported a good relationship with his kids.  Appetite was one meal a day and the Veteran got four to five hours of sleep.  He reported a couple nightmares during the two to three weeks prior.  Mood was depressed and the Veteran reported that he continued to feel down.  He denied hopelessness or worthlessness.  Mental status examination revealed that the Veteran arrived early for his appointment and was neatly groomed and casually dressed.  He was cooperative with good eye contact.  Speech was logical with rate and rhythm within normal limits.  Content was free of current lethality and psychotic or delusional thoughts.  Psychomotor activity was within normal range.  There were no tremors or rigidity and the Veteran was future oriented and oriented to person, place and time.  The Veteran was alert and attentive with normal rate and rhythm of speech.  Language was intact.  His mood was depressed.  There were no perceptual disturbances and thought process and association were normal and coherent.  There was no unusual thought content and no suicidal or violent ideation.  Insight and judgment were good, memory was intact, and fund of knowledge was average.  An Axis I diagnosis of recurrent type major depression was made and a GAF score of 50 was assigned.  

A September 2013 psychiatry note documents that the Veteran's chief complaint was feeling somewhat down.  He was compliant with medication.  The Veteran reported that his appetite was not good and that he was only eating one meal a day.  Sleep was reported as poor and fragmented and the Veteran reported some nightmares.  Mood was described as depressed.  The Veteran reported that he was on probation from work due to unexcused absences and that he was resigning due to being unable to do his job physically.  The Veteran admitted to fleeting suicidal ideation but denied plan or intent.  The Veteran remained future oriented with a desire to live and he indicated that his sister had been a good support system and that her husband was a Veteran and understood.  The Veteran reported that he and his sister and brother-in-law spoke every two to three days and that he had joined a hockey club to increase his socialization.  The Veteran indicated his mood was affected by his situational stress and noted that his father had passed away in August.  The examiner noted that as he left, he showed good eye contact with a firm handshake.  Mental status examination revealed that the Veteran arrived early for his appointment and was neatly groomed and casually dressed.  He was cooperative with good eye contact.  Speech was logical with rate and rhythm within normal limits.  Content was free of current lethality and psychotic or delusional thoughts.  Psychomotor activity was within normal range.  There were no tremors or rigidity and the Veteran was future oriented and oriented to person, place and time.  The Veteran was alert and attentive with normal rate and rhythm of speech.  Language was intact.  His mood was depressed.  There were no perceptual disturbances and thought process and association were normal and coherent.  There was no unusual thought content and no suicidal or violent ideation.  Insight and judgment were good, memory was intact, and fund of knowledge was average.  An Axis I diagnosis of recurrent type major depression was made and a GAF score of 50 was assigned.  

A December 2013 psychiatry note documents that the Veteran was seen with chief complaint regarding upcoming lumbar disc surgery.  He was compliant with medication and reported that appetite was ok (one meal a day) and that sleep was poor due to interrupted sleep, though he denied nightmares.  The Veteran described his mood as depressed.  He reported spending Thanksgiving with his sister and noted that he had hope, but felt helpless and worthless due to his limitations due to pain.  He lacked motivation and concentration but reported that his children help with getting him to appointments.  The Veteran reported that overall, his mood was stable.  Energy level was poor and the Veteran reported that he did not exercise.  The Veteran reported that he had quit his job in October due to pain and limitations.  He admitted to fleeting suicidal thoughts but denied plan and intent.  Homicidal ideation was denied.  The Veteran's sister remained a good support system and had been helping him financially since he had been unable to work.  Mental status examination revealed that the Veteran arrived early for his appointment and was neatly groomed and casually dressed.  He was cooperative with fair eye contact.  Speech was logical with rate and rhythm within normal limits.  Content was free of current lethality and psychotic or delusional thoughts.  Psychomotor activity was within normal range.  There were no tremors or rigidity and the Veteran was future oriented and oriented to person, place and time.  The Veteran was alert and attentive with normal rate and rhythm of speech, though it was noted to be slightly latent.  Language was intact.  His mood was depressed and it was noted that he had back surgery planned for January and that he was not working due to pain.  There were no perceptual disturbances and thought process and association were normal and coherent.  There was no unusual thought content and no suicidal or violent ideation.  Insight and judgment were good, memory was intact, and fund of knowledge was average.  A DSM-5 diagnosis of recurrent type major depression was made.  

An April 2014 psychiatry note documents that the Veteran was seen with chief complaint of being depressed after a neuro surgical evaluation of his back.  He indicated that he had worked through it and was less depressed as he realized that he has to deal with is.  He felt his mood had improved with realizing that he cannot have control over some things, like his pain.  He planned to volunteer and was walking some with the better weather and planned to go to the pool and gym a couple times a week.  Appetite was reported as one meal a day and sleep was reported as interrupted and only about five hours due to back and knee pain.  The Veteran denied nightmares.  The Veteran reported that at times he felt worthless due to pain, but had hope and felt medications were benefitting his mood.  The Veteran denied suicidal and homicidal ideation, though he had some suicidal thoughts after his consult.  He denied auditory/visual hallucinations and reportedly remained future oriented with a desire to live.  His sister remained a good support system.  Mental status examination revealed that the Veteran arrived early for his appointment and was neatly groomed and casually dressed.  He was cooperative with improved eye contact.  Affect was brighter.  Speech was logical with rate and rhythm within normal limits.  Content was free of current lethality and psychotic or delusional thoughts.  Psychomotor activity was within normal range.  There were no tremors or rigidity and the Veteran was future oriented and oriented to person, place and time.  The Veteran was alert, attentive and cooperative with normal rate and rhythm of speech, though it was noted to be slightly latent.  Language was intact.  His mood was improved and it was noted that he enjoyed being retired.  There were no perceptual disturbances and thought process and association were normal and coherent.  There was no unusual thought content and no suicidal or violent ideation.  Insight and judgment were good, memory was intact, and fund of knowledge was average.  A DSM-5 diagnosis of recurrent type major depression was made.  

An August 2014 psychiatry note documents that the Veteran was seen with chief complaint that the last two to three weeks had been bad due to the anniversary of his father's death.  It was also noted that the Veteran had had to file bankruptcy.  He was compliant with medications.  Appetite was reported as good and the Veteran noted he had lost 25 pounds on the Adkins diet.  Sleep was reported as only three to four hours due to back and knee pain.  The Veteran denied nightmares.  The Veteran reported that his mood "sucks right now" due to going through bankruptcy and chronic pain.  He was looking forward to going on a trip to see family in southern California.  The Veteran continued to socialize with friends by going to lunch.  He had hope but admitted to fleeing suicidal ideation without plan or intent.  He denied homicidal ideation and auditory/visual hallucinations and reportedly remained future oriented with a desire to live.  His sister remained a good support system.  Mental status examination revealed that the Veteran arrived early for his appointment and was neatly groomed and casually dressed.  He was cooperative with improved eye contact.  Affect was brighter.  Speech was logical with rate and rhythm within normal limits.  Content was free of current lethality and psychotic or delusional thoughts.  Psychomotor activity was within normal range.  There were no tremors or rigidity and the Veteran was future oriented and oriented to person, place and time.  The Veteran was alert, attentive and cooperative with normal rate and rhythm of speech, though it was noted to be slightly latent.  Language was intact.  His mood was depressed and it was noted that he had filed for bankruptcy and that it was the anniversary of his father's death.  There were no perceptual disturbances and thought process and association were normal and coherent.  There was no unusual thought content and no suicidal or violent ideation.  Insight and judgment were good, memory was intact, and fund of knowledge was average.  A DSM-5 diagnosis of recurrent type major depression was made.  

A September 2014 psychiatry note documents that the Veteran was seen with chief complaint of better mood, though slightly jittery without concerns.  The Veteran was compliant with medications.  Appetite was reportedly good and the Veteran had intentionally lost 10 pounds.  The Veteran reported sleep as poor due to chronic pain.  Energy level was medium.  He continued to socialize with friends and reported his energy level was medium.  The Veteran admitted to fleeting suicidal ideation, though he denied intent and plan.  He remained future oriented with a desire to live.  His sister remained a good support system.  The Veteran also denied auditory/visual hallucinations.  Mental status examination revealed that the Veteran arrived early for his appointment and was neatly groomed and casually dressed.  He was cooperative with improved eye contact.  Affect was brighter.  Speech was logical with rate and rhythm within normal limits.  Content was free of current lethality and psychotic or delusional thoughts.  Psychomotor activity was within normal range.  There were no tremors or rigidity and the Veteran was oriented to person, place and time.  The Veteran was alert, attentive and cooperative.  Speech was of normal rate and rhythm, but noted to be slightly latent.  Language was intact.  Mood was reported to have improved with medication.  There were no perceptual disturbances and thought process and association were normal and coherent.  There was no unusual thought content and the Veteran talked about getting a service dog.  The Veteran denied suicidal or violent ideation.  Insight and judgment were good, memory was intact, and fund of knowledge was average.  A DSM-5 diagnosis of recurrent type major depression in partial remission was made.  

A November 2014 psychiatry note documents that the Veteran was seen with chief complaint of having retired a year ago due to medical problems, having had to file bankruptcy last July, and being listed as unemployable.  The Veteran reported that he continued to socialize with friends.  He was not doing any volunteer work due to having too many medical appointments.  It was also noted that his sister had been a good support system.  The examiner noted that the Veteran had bereavement due to loss of his identity as an ICU/ER nurse, and that the Veteran planned to discuss with a friend, a priest he worked with on volunteer Fire Department.  The Veteran remained future oriented with a desire to live and was compliant with medications.  Appetite was reportedly good as the Veteran was eating one to two meals a day.  It was noted he was working on intentional weight loss.  The Veteran reported sleep as poor due to chronic pain.  Energy level was medium.  The Veteran denied auditory/visual hallucinations but admitted to rare, fleeting suicidal ideation, though he denied intent and plan.  The Veteran also denied homicidal ideation.  Mental status examination revealed that the Veteran was neatly groomed and casually dressed.  He was noted to be soft spoken, pleasant, and cooperative with good eye contact.  Psychomotor activity was within normal range and there were no tremors, tics or rigidity.  The Veteran was alert and attentive and oriented to person, place, and time.  Speech was logical with rate and rhythm within normal limits.  Language was intact.  Mood was reported to have improved with medication.  There were no perceptual disturbances and thought process and association were normal land coherent.  There was no unusual thought content, which was free of lethality and psychotic or delusional thoughts.  The Veteran denied suicidal or violent ideation.  Insight and judgment were good, memory was intact, and fund of knowledge was average.  A DSM-5 diagnosis of recurrent type major depression in partial remission was made.  

Analysis of Increased Ratings

The preponderance of the evidence of record does not support the assignment of an initial compensable rating for the Veteran's service-connected right knee scars (x4) as a residual of incision/drainage of septic knee, right knee wound revision, and right total knee replacement associated with total right knee arthroplasty prior to May 2, 2013.  The Board acknowledges the Veteran's assertion that these scars are tender and painful, and finds that he is competent to make such an assertion.  It does not find his assertion to be credible, however, since the examiner who conducted the September 2011 VA examination specifically noted the absence of objective evidence of painful scars and also specifically noted that it was unclear whether it was pain caused by the scars, or the service-connected right knee.  The Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals than to the Veteran's statements made in connection to his claim for VA benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  Given the foregoing, the application of Diagnostic Code 7804 instead of the currently-assigned Diagnostic Code 7805 is not warranted in this case.  

The Board has considered other diagnostic criteria related to the evaluation of scars not of the head, face, or neck to ascertain whether a compensable rating prior to May 2, 2013, is warranted under another diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Although the Veteran's scars were noted to be deep at the time of the September 2011 VA examination, there is no indication from the examination report that they were nonlinear so as to meet the Diagnostic Code 7801 criteria.  Rather, the VA examiner specifically described the longest scars as longitudinal; and the two remaining scars were described as measuring one inch by three-eighths of an inch, which does not meet the measurement of area needed to support a 10 percent rating under Diagnostic Code 7801.  Diagnostic Code 7802 is not for application because none of the scars noted on the September 2011 examination were superficial.  

In sum, the preponderance of the evidence dated prior to May 2, 2013, supports the currently-assigned noncompensable rating for the service-connected right knee scars (x4) as a residual of incision/drainage of septic knee, right knee wound revision, and right total knee replacement associated with total right knee arthroplasty.  

The preponderance of the evidence dated as of May 2, 2013, also supports the currently-assigned 10 percent rating for the service-connected surgical scars of the right lower extremity associated with total right knee arthroplasty pursuant to Diagnostic Code 7804.  In order to warrant the assignment of the next highest (20 percent) rating under this diagnostic code, there would have to be evidence of three or four scars that were unstable or painful.  In this case, only two painful scars were noted at the time of the May 2013 scars/disfigurement DBQ.  

The Board has considered whether Diagnostic Code 7801 is for application in this case, as it is the only other diagnostic code pertaining to scars not of the head, face, or neck that provides ratings in excess of 10 percent.  It finds, however, that Diagnostic Code 7801 is not applicable to the instant case as the May 2013 VA examiner specifically described the Veteran's scars as linear, rather than nonlinear.  As such, the assignment of a rating in excess of 10 percent is not warranted as of May 2, 2013, under Diagnostic Code 7801 for the service-connected surgical scars of the right lower extremity associated with total right knee arthroplasty.  

In sum, the preponderance of the evidence dated as of May 2, 2013, supports the currently-assigned 10 percent rating for the service-connected surgical scars of the right lower extremity associated with total right knee arthroplasty.  

The preponderance of the evidence of record supports the assignment of an initial 10 percent rating for constipation pursuant to Diagnostic Code 7319 throughout the appeal period.  This is so because the Veteran has competently reported abdominal distention due to his constipation, which is uncomfortable and requires daily use of stool softeners.  In addition, the examiner who conducted the May 2013 VA intestinal conditions DBQ reported that the Veteran had signs/symptoms attributable to abdominal distention and that he had had seven or more episodes over the past year.  These findings more nearly approximate the criteria for a 10 percent rating for moderate symptoms of irritable colon syndrome due to frequent episodes of bowel disturbance with abdominal distress.  The next highest (30 percent) ratings, which is also the maximum rating allowed under Diagnostic Code 7319, is not for application because the Veteran has not reported symptoms of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, associated with his service-connected constipation. 

The preponderance of the evidence of record does not support the assignment of an initial compensable rating for right leg shortening.  The Board acknowledges the Veteran's contentions related to his shortened right leg, namely that episodes of pain had increased and that he had ongoing weakness requiring a knee brace.  The Board also acknowledges that the Veteran is a former nurse.  It does not find, however, that the Veteran is competent to report that the symptoms he has described are due to his service-connected shortened right leg rather than his service-connected right knee disability given that the pain and weakness described are internal processes involves processes that cannot be directly observed.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).  Therefore, the Veteran's assertions are not afforded any probative value.  In addition, both private and VA medical evidence indicates that the Veteran's right leg is three centimeters shorter than his left leg.  See May 2013 VA knee and lower leg conditions; May 2013 record from Des Moines Orthopaedic Surgeons, P.C.   This is two-tenths of a centimeter longer than the amount needed to support a 10 percent rating under Diagnostic Code 5275.  In sum, the preponderance of the evidence supports the currently-assigned noncompensable rating assigned for the service-connected right leg shortening.  

The preponderance of the evidence of record does not support the assignment of an initial compensable rating for hemorrhoids.  As noted above, the Veteran has not advanced any arguments in support of his claim that his hemorrhoids should be compensated.  The medical evidence of record dated since the award of service connection indicates that the Veteran underwent excision of a mass in the anal vault in 2004; there is no indication that the Veteran currently has hemorrhoids.  See May 2013 VA intestinal conditions DBQ.  In the absence of evidence that the Veteran has hemorrhoids, he does not even meet the criteria for a noncompensable rating under Diagnostic Code 7336, let alone the next highest (10 percent) rating for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  For these reasons, a compensable rating is denied.  

The preponderance of the evidence of record supports the assignment of an initial rating of 70 percent for mood disorder, depressed, throughout the appellate period.  This determination is based primarily on the Veteran's July 2012 attempted suicide, as well as his consistent reports of fleeting thoughts of suicide prior to July 2012 and occasional reports of suicidal thoughts even after July 2012.  When considering this evidence in light of the subjective symptoms reported by the Veteran during the appellate period, to include complaints of poor concentration; concern about his ability to meet the demands of his job due to lack of confidence in his memory and concentration; irritability; depression; low energy level; anxiety; occasional nightmares; feelings of hopelessness; poor sleep; lack of appetite; some isolation; lack of motivation; and feelings of worthlessness, as well as the objective evidence of depressed mood and affect; anxiety; mild memory loss; disturbances in motivation and mood; and tearfulness, the Board finds that the Veteran's disability picture approximates the criteria for the assignment of a 70 percent rating throughout the appellate period.  

The evidence of record does not support the assignment of a rating in excess of 70 percent for mood disorder, depressed, at any time during the appellate period.  The evidence of record does not reveal that the Veteran had gross impairment in thought processes or communication; or persistent delusions or hallucinations.  Rather, the Veteran's thought process has consistently been reported as normal and coherent; his language has consistently been reported as intact; and his speech was consistently reported to be of normal rate and rhythm, though occasionally latent.  In addition, the VA treatment records also consistently report the absence of evidence of psychotic or delusional thoughts.  

The evidence of record also does not reveal that the Veteran had disorientation to time or place; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); memory loss for names of close relatives, own occupation, or own name; or that he exhibited grossly inappropriate behavior or was in persistent danger of hurting others.  Rather, the Veteran was described as being alert and attentive and oriented to person, place and time; his memory was consistently reported to be intact on objective assessment; and he was consistently reported to be neatly/casually dressed and well/neatly groomed, with no indication that he was unable to do activities of daily living.  The Veteran also consistently denied homicidal thoughts and there is no indication that he was ever violent.  

The Board acknowledges that the Veteran has not worked for a portion of the appellate period.  A September 2013 record indicates that the Veteran was planning to resign due to being unable to do his job physically and a December 2013 record indicates that the Veteran quit his job in October due to pain and limitations.  Even if the Board were to find the Veteran to be totally impaired in the occupational sense as a result of his mood disorder, depressed, the fact of the matter remains that the symptoms exhibited by the Veteran and reported by him have not rendered him totally impaired in the social sense.  This is evident in the record.  In September 2012, the Veteran reported that he visited his father and sister on weekends and ran errands during the week, and that he was going to a fire department where he used to work to watch a game with friends.  Also in September 2012, the Veteran reported going to physical therapy twice a week and going to the gym on days when he was not getting therapy.  In December 2012, the Veteran reportedly was planning to visit relatives in Las Vegas in January and in June 2013, the Veteran reported going to a baseball game a few weeks prior and that his relationship with his children was good.  In September 2013, the Veteran reported that he spoke to his sister and brother-in-law every two to three days and that he had joined a hockey club to increase his socialization.  The Veteran reported spending Thanksgiving in 2013 with his sister and in August 2014, he reported that he was going on a trip to see family in southern California and that he continued to socialize with friends by going out to lunch.  

For these reasons, the Board does not find that the subjective and objective evidence of symptomatology associated with the Veteran's mood disorder, depressed, have resulted in total social impairment.  Total social impairment due to such symptoms is specifically required by the regulations.  See 38 C.F.R. § 4.130, Diagnostic Code 9435.  In the absence of total social impairment, the preponderance of the evidence supports the 70 percent disability rating assigned for mood disorder, depressed, throughout the appellate period.  

Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2015).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the Veteran's service-connected right knee scars (x4) as a residual of incision/drainage of septic knee, right knee wound revision, and right total knee replacement associated with total right knee arthroplasty; and surgical scars of the right lower extremity associated with total right knee arthroplasty disability picture is not so unusual or exceptional in nature as to render the respective noncompensable and 10 percent ratings assigned inadequate at any time during the period on appeal.  The Veteran's service-connected scars are evaluated under the Schedule of Ratings for the skin, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology associated with the scars.  38 C.F.R. § 4.118.  The Veteran's scars are manifested by subjective and objective evidence of pain as of May 2, 2013.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the zero and 10 percent disability ratings assigned.  Higher ratings are provided for certain manifestations associated with scars, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the disability ratings currently assigned more than reasonably describe the Veteran's disability level and symptomatology associated with his service-connected right knee scars (x4) as a residual of incision/drainage of septic knee, right knee wound revision, and right total knee replacement associated with total right knee arthroplasty; and surgical scars of the right lower extremity associated with total right knee arthroplasty.  Therefore, the currently assigned schedular evaluations are adequate and no referral is required.

The Board finds that the Veteran's service-connected constipation disability picture is not so unusual or exceptional in nature as to render the newly assigned 10 percent rating inadequate at any time during the period on appeal.  The Veteran's service-connected constipation is evaluated under the Schedule of Ratings for the digestive system, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology associated with the constipation.  38 C.F.R. § 4.114.  The Veteran's constipation is manifested by subjective and objective evidence of abdominal distention.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 10 percent disability rating assigned.  Higher ratings are provided for certain manifestations associated with constipation, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the 10 percent disability rating currently assigned more than reasonably describe the Veteran's disability level and symptomatology associated with his service-connected constipation.  Therefore, the currently assigned schedular evaluation is adequate and no referral is required.

The Board finds that the Veteran's service-connected right leg shortening disability picture is not so unusual or exceptional in nature as to render the noncompensable rating assigned inadequate at any time during the period on appeal.  The Veteran's service-connected right leg shortening is evaluated under the Schedule of Ratings for the musculoskeletal system, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology associated with the constipation.  38 C.F.R. § 4.71a.  The Veteran's right leg shortening is manifested by objective evidence of three centimeter discrepancy in length as compared to the left leg.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the noncompensable disability rating assigned.  Higher ratings are provided for certain manifestations associated with right leg shortening, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the noncompensable disability rating currently assigned more than reasonably describe the Veteran's disability level and symptomatology associated with his service-connected right leg shortening.  Therefore, the currently assigned schedular evaluation is adequate and no referral is required.

The Board finds that the Veteran's service-connected hemorrhoid disability picture is not so unusual or exceptional in nature as to render the noncompensable rating assigned inadequate at any time during the period on appeal.  The Veteran's service-connected hemorrhoids are evaluated under the Schedule of Ratings for the digestive system, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology associated with the constipation.  38 C.F.R. § 4.114.  As noted above, there is no objective evidence that the Veteran has had hemorrhoids during the appellate period.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's disability is more than adequately contemplated by the noncompensable disability rating assigned.  Higher ratings are provided for certain manifestations associated with hemorrhoids, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the noncompensable disability rating currently assigned more than reasonably describe the Veteran's disability level and symptomatology associated with his service-connected hemorrhoids.  Therefore, the currently assigned schedular evaluation is adequate and no referral is required.

Lastly, the Board finds that the Veteran's service-connected mood disorder, depressed, disability picture is not so unusual or exceptional in nature as to render the newly assigned 70 percent rating inadequate at any time during the period on appeal.  The Veteran's service-connected mood disorder, depressed, is evaluated under the General Rating Formula for Mental Disorders, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology, to include consideration of social and occupational impairment.  38 C.F.R. § 4.130.  The Veteran's mood disorder, depressed, is manifested by subjective and objective evidence of social and occupational impairment.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 70 percent disability rating now assigned.  One rating in excess of 70 percent is provided for certain manifestations of mood disorder, depressed, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the 70 percent disability rating assigned more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.



ORDER

Service connection for a low back disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for bilateral lumbar radiculopathy is denied.  

An initial compensable rating for right knee scars (x4) as a residual of incision/drainage of septic knee, right knee wound revision, and right total knee replacement associated with total right knee arthroplasty, is denied prior to May 2, 2013.  

An initial rating in excess of 10 percent for surgical scars of the right lower extremity associated with total right knee arthroplasty is denied as of May 2, 2013.  

An initial 10 percent rating, and no higher, for constipation is granted, subject to the regulations governing the payment of monetary benefits.  

An initial compensable rating for right leg shortening is denied.  

An initial compensable rating for hemorrhoids is denied.  

An initial 70 percent rating, and no higher, for mood disorder, depressed, is granted, subject to the regulations governing the payment of monetary benefits.


REMAND

The claims for entitlement to service connection for right foot plantar fasciitis and entitlement to SMC based on being housebound were denied in a February 2015 rating decision.  A timely notice of disagreement (NOD) located in VBMS was filed in April 2015.  There is no indication that a statement of the case (SOC) has been issued to the Veteran addressing these claims.  The Court has held that where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the case with respect to the issues of entitlement to service connection for right foot plantar fasciitis and entitlement to SMC based on being housebound.  The Veteran should be informed of the actions necessary to perfect an appeal on these issues.  Thereafter, these issues are to be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


